Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on June 2, 2022 is acknowledged.
3.	Claim 4 has been cancelled and new claims 17-18 have been added.
4.	Claims 1-3 and 5-18 are pending in this application.
5.	Claims 6-16 are cancelled by Examiner’s amendment set forth herein.
6.	Claims 1-3, 5 and 17-18 are allowed in this office action.

Withdrawn Rejections
7.	Rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Fachin et al (US 2013/0129725, cited in the previous office action) in view of Smith et al (US Patent No. 4966848, cited in the previous office action) or Peers et al (US Patent No. 5837218, cited in the previous office action) or Smith et al (US Patent No. 5223421, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.


EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Honz on June 8, 2022.

Claims 6-16 have been amended as follows: 

6.-16. (Cancelled)

Claims 1-3, 5 and 17-18, as set forth in the amendment filed on June 2, 2022, are allowed.




REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: An isolated peptide having activity against squamous cell carcinoma survival, the peptide comprising a structure as set forth in SEQ ID NO: 1 and having a connection at a carboxy terminal end to a hex-Gly spacer connected to a peptide having a structure as set forth in SEQ ID NO: 2 and an isolated peptide having activity against squamous cell carcinoma survival, the peptide comprising a structure as set forth in SEQ ID NO: 1 and having a connection at a carboxy terminal end to a hex-Gly spacer connected to a peptide having a structure as set forth in SEQ ID NO: 3, are free of prior art.
	As set forth in the previous office action, the closest art to instant SEQ ID NO: 1 connected to hex-Gly spacer and SEQ ID NO: 2 or SEQ ID NO: 3 is Fachin et al (US 2013/0129725, cited in the previous office action). Fachin et al teach an 8mer peptide comprising instant SEQ ID NO: 1 (see claim 18 and SEQ ID NO: 198, YKTAWYWK). Fachin et al teach an antigen binding protein comprising instant SEQ ID NO: 1 (see claims 19-20). Fachin et al do not suggest nor motivate on of ordinary skill in the art to attach a hex-Gly spacer sequence to the C-terminal end of instant SEQ ID NO: 1 and attaching instant SEQ ID NO: 2 or 3 to the C-terminal end of the spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-3, 5 and 17-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654